DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Section I (Disposition of the Claims): 
Cancellation of claims 2, 13, and 20 have been acknowledged.
Support for amendments to claim 1, 12, and 19 was found on Page 4: Line 14 and Page 7: Lines 29 – 35 of the specifications. 
Support for new claims 21 and 22 was found on Page 10: Lines 8 – 12 of the specifications.

Section II (Claim Rejections - 35 U.S.C § 112): 
Applicant’s arguments regarding claims 6 and 17 have been considered but are not persuasive. Applicant states that the specifications are clear as to what variables a and b represent by presenting an example in which a is 6 and b is 5, and vice-versa, however, it is unclear from the specifications how applicant is determining these values. Applicant discloses that “the rule of extracting b gradations per a gradations of the preset gradation set may be extracting b gradations from a front part, a middle part, or a rear part of a gradations.” However, it is unclear which the front part, middle part, is and rear part of a gradations is as a is already b gradation and a gradations arbitrary positive integers or whether there is a specific way applicant intends to determine what values a and b are. Applicants argument are also non-responsive regarding the interpretation of variables a and b provided in the Non-Final Rejection. Therefore, the rejection is maintained.

Section III (Claim Rejections - 35 U.S.C § 101):
Applicant’s arguments have been considered but are not persuasive.
Applicant argues that the claims have been integrated into a practical application because they serve as an improvement to other technology or technical field. However, the scope of the claim is not achieving an improvement in the ultrasound system of claim 1, the computer device of claim 12, nor the computer readable medium of claim 19 because the ultrasound system is simply used as a means of collecting data and not limiting to the overall goal of extracting a target gradation sequence and the determination and calculation steps are in the realm of a general computer.
Applicant further points out that the method utilizes physical elements of the ultrasound system such as “a sensor” however these elements are used for data gathering and are not integral to the method itself. Applicant’s claim language supports this analysis as applicant claims: “receiving blood from information from the sensor” which is a passive not active task and highlights the ancillary nature of both the sensor and overall the system. 
Likewise, the computer device of claim 12 and computer-readable medium of claim 19  serve as a means to perform the calculations but there is no improvement to the functioning of the computer itself which allow the computer to perform a process in a way it could not before1. 
Applicant also argues that the technology improves the blood flow display and provides a reliable basis for diagnosis by improving the calculation of blood flow velocity. However the courts have stated: “it is important to keep in mind that an improvement in the abstract idea (in this case: blood flow velocity calculations), itself is not an improvement in technology2”.
Lastly, the courts have found that an improvement of a display is not necessarily an improvement in the computer or technology. In Trading Technologies Int’l v. IBG, 921 F.3d 1084, 1093-94, 2019 USPQ2d 138290 (Fed. Cir. 2019), the court found that “the user interface simply provided a trader with more information to facilitate market trades, which improved the business process of market trading but did not improve computers or technology.” Likewise, an improvement a blood flow display does overall improve the ease of diagnosis, but it does not it does not necessarily improve computers or technology especially since, as in applicants case, the blood flow velocity calculations being done to improve the display are in the capabilities of a general computer.
For the aforementioned reasons, the rejection is maintained. 

Response to Section III (Claim Rejections - 35 U.S.C § 102 and 103):
Applicant’s arguments have been considered but are not persuasive.
Applicant argues that Yamazaki is not applicable because Yamazaki is a system for tissue velocity / display of low velocity band images. Although, Yamazaki’s system is intended for tissue velocity, it is in the same scope of diagnostic ultrasound systems using Doppler imaging. 

For these reasons, the rejection under Yamazaki is maintained and further updated in light of applicant’s amendments to the claims. 


Claim Objections
Claim 19 is objected to for lack of antecedent basis3. Claim 19 states “the blood flow velocity” but “a blood flow velocity” has not been previously introduced in independent claim 19. For examination purposes, “the blood flow velocity” will be read as “a blood flow velocity.” However, correction is required.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 6, 10, and 17 are rejected under 35 U.S.C. 112(a), first paragraph, as failing to comply with the written description requirement. The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventors, at the time the application was filed, had possession of the claimed invention. 
Claims 6, 10, and 17 recite, “k = a/b where a and b are positive integers”. The specifications are silent on what variables “a” and “b” represent. For examination purposes, variable a will be interpreted as the current pulse recurrence frequency, variable b will be interpreted as the preset pulse recurrence frequency, such that variable k will represent a ratio of the current pulse recurrence frequency (variable a) to the present pulse recurrence frequency (variable b) as outlined in Page 4, Lines 12-13 of applicant’s  specifications. 
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 6, 10, and 17, and those depending therefrom, are rejected under 35 U.S.C. 112(b), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claims 6, 10, and 17 recite “k = a/b where a and b are positive integers”. It is unclear what variables a and b represent. The specification does not elaborate the nature of these variables. For examination purposes, variable a will be interpreted as the current pulse recurrence frequency, variable b will be interpreted as the preset pulse recurrence frequency, such that variable k will represent a ratio of the current pulse recurrence frequency (variable a) to the present pulse recurrence frequency (variable b) as outlined in Page 4, Lines 12-13 of applicant’s  specifications. 


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 3 – 12, 14 – 19, 21, and 22 are rejected under 35 U.S.C. 101 because the claims are directed to a judicial exception in the form of an abstract idea. Specifically, the claims recite a mental processes and mathematical concepts without significantly more.4 
Claim 1 recites “determining a current pulse recurrence frequency”, “determining a current extraction factor”, “determining the current extraction factor according to a ratio of the current pulse recurrence frequency to the preset pulse recurrence frequency”, and “extracting a target gradation sequence.” These limitations recited are processes, which under their broadest reasonable interpretation covers performance of the limitation in the mind, but for the recitation of generic computer components in a later claim. That is, nothing in the claim precludes the steps from practically being performed in the mind or with the use of basic physical aids. For example, in context, the claims encompass a person identifying a pulse recurrence frequency at a particular time (the current pulse recurrence frequency) and identifying the preset value and calculating the current extraction factor using a mathematical ratio of the current pulse recurrence frequency over the present pulse recurrence frequency. Likewise, the extraction of a target gradation sequence can be done by hand by simply isolating data from a larger dataset. These limitations of “collecting information (analogous to “receiving blood flow information”), analyzing it (analogous to “determining current pulse recurrence frequency” and “determining a current extraction factor…according to a ratio”), and displaying certain results (analogous to “displaying 5. Furthermore, if a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “mental processes” grouping of abstract ideas. Accordingly, the claim recites abstract ideas in the form of mental processes.
The judicial exception is not integrated into a practical application. In particular, claim 1  recites two additional elements: (1)“receiving blood flow information from a sensor of the ultrasonic system including a blood flow velocity currently detected by the sensor” and (2) “displaying a blood flow velocity.” The first element of “receiving blood flow information from a sensor” is not integrated into the claim as a whole it simply specifies the source of the dataset but does not prevent the determining and extracting steps, outlined above, to be done in the human mind. Furthermore, receiving information from a sensor is a step of gathering data for use in a claimed process which amount to an insignificant extra-solution, specifically pre-solution, activity6 . The second element of “displaying blood flow velocity”, implies a generic computer element in the form of a display monitor. However, the limitation is insignificant, extra-solution, specifically post-solution, activity7. This step of displaying, is not integrated into the claim as a whole because it does not relate to the calculation of the pulse recurrence frequency and extraction factor nor is it related to the extraction of the target gradation sequence. The display step only serves to specify how the final velocity is shown. Furthermore, displaying the result of data gathering in conjunction with abstract ideas does not sufficiently integrate into a practical 
 The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of “receiving blood flow information from a sensor” and “displaying blood flow velocity” represents extra-solution activities and therefore do not amount to significantly more than the abstract ideas. Claim 1 further recites use with an ultrasonic system; however, this does not represent a particular ultrasonic system since it is recited generically. Further, this only generally links the abstract ideas to a particular technological environment and merely specifies the nature of the data exploited in executing the abstract ideas. Claim 1 also specifies “a sensor of an ultrasonic system”. This also generally links the abstract ideas to a particular technological environment of ultrasound sensors and merely serves to further specify the nature of the data exploited in executing the abstract ideas. This specification of the sensor has no bearing the means of executing of the abstract idea. For example, it does not limit the user from viewing the data collected by the ultrasound’s sensor and determining and extracting of the pulse recurrence frequency and current extraction factor in their minds with the use of a physical aid.  Use of an ultrasonic system and ultrasound sensor with the method as set forth in claim 1 does not represent significantly more than the abstract ideas. In consideration of each of the relevant factors and the claim limitations, claim 1 is directed to abstract ideas without sufficient integration into a practical application nor significantly more. The claim is therefore not patent eligible.
8 Claim 4 and 8 recite “N less than M” and Claim 6 and 10 recite “k greater than 1” and “k = a/b.” Claim 21 further limits the intervals from which the data is extracted but does prevent the extraction from being done by a human with the aid of a pen and paper as humans can extract from data sets in identical intervals. Claims 3 – 11 and 21 therefore do not recite significantly more than the abstract ideas noted from parent claim 1.

Claim 12, recites “determine a current pulse recurrence frequency”, “determine a current extraction factor”, “determine the current extraction factor according to a ratio of the current pulse recurrence frequency to the preset pulse recurrence frequency”, and “extract a target gradation sequence.” These limitations recited are processes that under its broadest reasonable interpretation covers performance of the limitation in the mind but for the recitation of generic computer components in a later claim. That is, nothing in the claim precludes the steps from practically being performed in the mind or with the use of basic physical aids. For example, in context, the claims encompass a person identifying a pulse recurrence frequency at a particular time (the current pulse recurrence frequency) and identifying a preset value and calculating the current extraction factor using a mathematical ratio of the current pulse recurrence frequency 
The judicial exception is not integrated into a practical application. In particular, claim 12 recites two additional elements: (1) “receive blood flow information from a sensor” and (2) “display a blood flow velocity.” The first element of “receive blood flow information from a sensor” is not integrated into the claim as a whole it simply specifies the source of the dataset but does not prevent the determining and extracting steps, outlined above, to be done in the human mind. Furthermore, receiving information from a sensor is a step of gathering data for use in a claimed process which amount to an insignificant extra-solution, specifically pre-solution, activity9 . The second element of “display blood flow velocity”, implies a generic computer element in the form of a display monitor. However, the limitation is insignificant, extra-solution, specifically post-solution, activity. Using a display to show information, is not integrated into the 
 The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of “receive blood flow information from a sensor” and “display blood flow velocity” represents extra-solution activities and therefore do not amount to significantly more than the abstract ideas. Claim 12 further recites use with an ultrasonic system; however, this does not represent a particular ultrasonic system since it is recited generically. Further, this only generally links the abstract ideas to a particular technological environment and merely specifies the nature of the data exploited in executing the abstract ideas. Claim 12 also specifies “a sensor of an ultrasonic system”. This also generally links the abstract ideas to a particular technological environment of ultrasound sensors and merely serves to further specify the nature of the data exploited in executing the abstract ideas. This specification of the sensor has no bearing the means of executing of the abstract idea. For example, it does not limit the user from viewing the data collected by the ultrasound’s sensor and determining and extracting of the pulse recurrence frequency and current extraction factor in their minds with the use of a physical aid.  Integration of an ultrasonic system and ultrasound sensor does not represent significantly more than the abstract ideas. In consideration of each of the relevant factors and the claim limitations, claim 12 is directed to abstract ideas without 
Dependent claims 14 – 18, and 22, as cited, also do not sufficiently link to a practical application nor recite elements which constitute significantly more. Dependent claims 13, 14, 16, 18, and 22 encompass abstract ideas in the form of a mental process by reciting “determining” and “extracting” steps that can be done in the human mind but for the recitation of a processor. Claims 15, 16, and 17 further encompass abstract ideas in the form of mathematical relationship Claim 15 recites “N less than M”, claim 16 recites “N/2”, and claim 17 recites “k greater than 1” and “k = a/b.” Claim 18 additionally recites “one-to-one” mapping which encompasses a mental process that can be done by the human mind and/or by using basic physical aids. Claim 22 further limits the intervals from which the data is extracted but does prevent the extraction from being done by a human with the aid of a pen and paper as humans can extract from data sets in identical intervals. Claims 13-18, and 22 are therefore directed to an abstract ideas without significantly more.

Claim 19 recites “determining a current pulse recurrence frequency”, “determining a current extraction factor”, “determining the current extraction factor according to a ratio of the current pulse recurrence frequency to the preset pulse recurrence frequency”, and “extracting a target gradation sequence.” These limitations recited are processes that under its broadest reasonable interpretation covers performance of the limitation in the mind but for the recitation of generic computer components in a later claim. That is, other than reciting the computer-readable storage medium, nothing in the claim element precludes the step from practically being performed in the mind. For example, “determining” and “extracting” in the context of this claim 
The judicial exception is not integrated into a practical application. In particular, claim 19 recites two additional elements: (1) “receive blood flow information from a sensor” and (2) “display a blood flow velocity.” The first element of “receive blood flow information from a sensor” is not integrated into the claim as a whole it simply specifies the source of the dataset but does not prevent the determining and extracting steps, outlined above, to be done in the human mind. Furthermore, receiving information from a sensor is a step of gathering data for use in a claimed process which amount to an insignificant extra-solution, specifically pre-solution, activity10 . The second element of “display blood flow velocity”, implies a generic computer element in the form of a display monitor. However, the limitation is insignificant, extra-solution, specifically post-solution, activity. Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is therefore directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Claim 19 further recites use with an ultrasonic system and a sensor; however, this does not represent a particular ultrasonic system since it is recited generically and only generally links the abstract ideas to a particular technological environment and merely specifies the nature of the data exploited in executing the abstract ideas

Furthermore, Claim 19 is directed to a computer-readable storage medium which, under a broadest reasonable interpretation, encompasses tangible and non-tangible transitory media, for 

Claim Rejections - 35 USC § 102 and 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102(a)(1) and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claims 1, 3 – 12, 14 – 19, 21, and 22 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Yamazaki (US 5513640 A).

Regarding claim 1, Yamazaki teaches a blood flow displaying method for an ultrasonic system (Abstract: “A diagnostic ultrasound system is provided for displaying a color image of a motion of a tissue scans” and Column 1: Paragraph 3: “As for the gradations for the color display, a procedure used for the blood flow imaging, which is implemented in a color Doppler system and shares concepts with tissue Doppler imaging can be employed ”) comprising: determining a current pulse recurrence frequency of the ultrasonic system (Column 2 -  Paragraph 5 : “the measurable band of frequencies being limited by a pulse repetition frequency of the ultrasonic pulse signal”); determining a current extraction factor (Column 3 – Paragraph 3: “an element for setting a scale [extraction factor] along which each of the velocity data over a measurable band of frequencies of the Doppler signal is assigned to each gradation data for color” ) according to the current pulse recurrence frequency and a preset reference pulse (Column 4 - Paragraph 1: “the scale setting element is an element that sets the scale in which a ratio of changes in the gradation data to changes in the Doppler frequency is higher than a corresponding ratio for analysis of fluid motion within the subject” and “Doppler shifts: fr/2≤ fd≤ fr/2 (where fr denotes a pulse repetition frequency of an ultrasonic pulsed wave, and fd denotes a Doppler shift)” – it is known to one having ordinary skill in the art that changes in the gradation data and changes in the Doppler frequency are based on a range of pulse recurrence frequencies so gradation data in ratio to Doppler frequency data would encompass a ratio of pulse recurrence frequencies); extracting a target gradation sequence from a preset gradation set according to the current extraction factor (Column 3 – Paragraph 3: “an element for setting a scale [extraction factor] along which each of the velocity data over a measurable band of frequencies of the Doppler signal is assigned to each gradation data for color” and Column 13 – Paragraph 6: “The velocity conversion scale d is, as already known, such that velocity display codes CDv having a continuous change are assigned to all the velocities…” - it is known to one having ordinary skill in the art that if the extraction factor dictates which velocity range is assigned to each gradation data then the factor is being used to extract certain colors in the gradation scale. Furthermore since the velocity display codes are already known it necessitates that the gradation scale is preset); receiving blood flow information from a sensor of the ultrasonic system including a blood flow velocity currently detected by the sensor (Column 6 – Paragraph 3: “A phased array transducer in which a plurality of strip shaped piezoelectric oscillators are set in array is incorporated in the ultrasound probe” and Abstract: “A diagnostic ultrasound system is provided for displaying a color image of a motion of a tissue scans” – it is known to one having ordinary skill in the art that the transducer / sensor is being used to receive the tissue information in an ultrasound system); and displaying a blood flow velocity currently detected by the ultrasonic system using a spectrum of the target gradation sequence (Abstract: “A diagnostic ultrasound system is provided for displaying a color image of a motion of a tissue scans”). Alternately, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to apply the tissue flow velocity methods for the same reasons identified in Yamazaki, specifically because Yamazaki recognizes the relationship between blood flow velocity and tissue flow velocity computations. The methods of Yamazaki applicable to improving gradation at the lower part of the spectrum is advantageous to blood flow diagnostics specifically when flow is obstructed by a blockage.
Regarding claim 3, Yamazaki teaches extracting a target gradation sequence from a preset gradation set comprises: extracting the target gradation sequence from the preset gradation set according to the current extraction factor if the current extraction factor is greater than or equal to 1, as claimed in the alternative (Column 1 – Paragraph 4: “In other words, a scale whose gradation levels associated with velocities (Doppler shifts) have a constantly progressive change is assigned to the whole band of Doppler shift frequencies…thus defining a color-display gradation between red (yellow) to blue (light blue)”, Figure 24, and Column 19 -Paragraph 5: “… when a velocity conversion scale a whose scale conversion factor K is set to a K1 value (larger than 1) is employed, velocity thresholds ±Vth-1 are adopted”  - It is known to one having ordinary skill in the art that the velocity range used dictates the gradation sequence hence when the extraction factor K is greater than 1, the velocity range changes, and therefore the target gradation range will change. Figure 24 further exemplifies this change in which the range from blue to red is determined by the velocity range). 
(Figure 27 and Column 1: Paragraph 4; “fd”), and the number of gradations displayed by the ultrasonic system is N (Column 1: Paragraph 4 and Figure 27: “fr/16, fr/12, fr/8….”), and N is less than M (Figure 27 – showing fd representing the maximum and fr representing the ranges in-between); wherein before determining the gradation sequence corresponding to the preset reference pulse recurrence frequency as the target gradation sequence, the method further comprises: extracting N gradations from the M gradations according to a preset rule (Figure 27 and Column 1: Paragraph 4; “-fr/2 to fr/2” – wherein the rule is the extraction happens between –fr/2 and fr/2) to constitute the gradation sequence corresponding to the preset reference pulse recurrence frequency (Column 1: Paragraph 4 – “In the blood flow imaging, a band of Doppler shift frequencies fd ranging from -fr/2 to fr/2 (where, fr denotes a pulse repetition frequency of an ultrasonic pulsed wave) is rendered, as shown in FIG. 27, in 32 gradation (gray-scale)levels (fr/32 per level) with different color brightness or hues. In other words, a scale whose gradation levels associated with velocities (Doppler shifts) have a constantly progressive change is assigned to the whole band of Doppler shift frequencies…thus defining a color-display gradation between red (yellow) to blue (light blue)” - It is well known in the art, and Yamazaki teaches, that frequencies are correlated with a gradation level. Therefore, the use of a set of frequencies and fractions of frequencies to define ranges instead of a set of M or N gradations is effectively the same. Also, since the frequencies are used to mark and define the boundaries, they are preset / applied in advance).  
Regarding claim 5, Yamazaki teaches, wherein extracting N gradations from the M gradations according to a preset rule comprises: extracting N/2 gradations starting from a central position to each of two ends of the M gradations, respectively (Column 1: Paragraph 4 and Figure 27 – Yamazaki explains that it is standard in color flow imaging for extractions happen from –fr/2 to fr/2).
Regarding claim 6, Yamazaki teaches if the current extraction factor k is a non-integer greater than 1 (Figure 24 and Column 19 - Paragraph 5: “… when a velocity conversion scale a whose scale conversion factor K is set to a K1 value (larger than 1) is employed, velocity thresholds ±Vth-1 are adopted), extracting the target gradation sequence from the preset gradation set according to the current extraction factor comprises: determining the target gradation sequence through an interpolation processing according to the current extraction factor and gradations comprised in the preset gradation set, as claimed in the alternative (Figure 24 and Column 13: Paragraph 6: “The velocity conversion scale d is, as already known, such that velocity and display codes CDv having a continuous change are assigned to all the velocities V within aliasing-prone velocities”– it can be seen from the figure that the gradation sequence from red to blue is determined by mapping (“interpolating”) each velocity to a certain color display). Yamazaki does not teach that and k = a/b where both a and b are positive integers, however, it is obvious to a person having ordinary skill in the art, at the effective filing date, that two positive integers can be used to form a non-integer greater than 1. 
Regarding claim 7, Yamazaki teaches extracting a target gradation sequence from a preset gradation set comprises: extracting the target gradation sequence from the preset gradation set according to the current extraction factor if the current extraction factor is greater than or equal to 1, as claimed in the alternative (Column 1 – Paragraph 4: “In other words, a scale whose gradation levels associated with velocities (Doppler shifts) have a constantly progressive change is assigned to the whole band of Doppler shift frequencies…thus defining a color-display gradation between red (yellow) to blue (light blue)”, Figure 24, and Column 19 - Paragraph 5: “… when a velocity conversion scale a whose scale conversion factor K is set to a K1 value (larger than 1) is employed, velocity thresholds ±Vth-1 are adopted”  - It is known to one having ordinary skill in the art that the velocity range used dictates the gradation sequence hence when the extraction factor K is greater than 1, the velocity range changes, and therefore the target gradation range will change. Figure 24 further exemplifies this change in which the range from blue to red is determined by the velocity range). 
Regarding claim 8, the preset gradation set comprises M gradations, and the number of gradations displayed by the ultrasonic system is N, and N is less than M (Column 1: Paragraph 4 – “In the blood flow imaging, a band of Doppler shift frequencies fd [M] ranging from -fr/2 to fr/2 (where, fr [N] denotes a pulse repetition frequency of an ultrasonic pulsed wave) is rendered, as shown in FIG. 27, in 32 gradation (gray-scale)levels (fr/32 per level) with different color brightnesses or hues. In other words, a scale whose gradation levels associated with velocities (Doppler shifts) have a constantly progressive change is assigned to the whole band of Doppler shift frequencies…thus defining a color-display gradation between red (yellow) to blue (light blue)” – In this case M represents the total range of frequencies and N represents the ranges inside the full range that maps to certain colors); wherein before determining the gradation sequence corresponding to the preset reference pulse recurrence frequency as the target gradation sequence, the method further comprises: extracting N gradations from the M gradations according to a preset rule to constitute the gradation sequence corresponding to the preset reference pulse recurrence frequency (Figure 27 – it can be seen from the graph that the number of gradations, N, depends on length of the spectrum: M and in other figures the same rules apply).
(Column 1 - Paragraph 4: “In the blood flow imaging, a band of Doppler shift frequencies fd ranging from -fr/2 to fr/2 (where, fr denotes a pulse repetition frequency of an ultrasonic pulsed wave) is rendered, as shown in FIG. 27”).
Regarding claim 10, if the current extraction factor k is a non-integer greater than 1, and k = a/b  where both a and b are positive integers (Column 19: Paragraph 5: “…when a velocity conversion scale a whose scale conversion factor K is set to a K1 value (larger than 1)” – it is known to one having ordinary skill in the art that multiple integers greater than 1 can be made of a fraction of two arbitrary integers a and b), extracting the target gradation sequence from the preset gradation set according to the current extraction factor comprises: determining the target gradation sequence through an interpolation processing according to the current extraction factor and gradations comprised in the preset gradation set, as claimed in the alternative (Column 1 – Paragraph 4: “In other words, a scale whose gradation levels associated with velocities (Doppler shifts) have a constantly progressive change is assigned to the whole band of Doppler shift frequencies …thus defining a color-display gradation between red (yellow) to blue (light blue)”, Figure 24, and Column 19 – Paragraph 5: “… when a velocity conversion scale a whose scale conversion factor K is set to a K1 value (larger than 1) is employed, velocity thresholds ±Vth-1 are adopted”  - It is known to one having ordinary skill in the art that the velocity range used dictates the gradation sequence hence when the extraction factor K is greater than 1, the velocity range changes, and therefore the target gradation range will change. Figure 24 further exemplifies this change in which the range from blue to red is determined by the velocity range).
(Column 1: Paragraph 3; “A scale whose gradation levels associated with velocities”); and one-to-one mapping the blood flow velocity range to the spectrum of the target gradation sequence successively (Figure 9 and Figure 24 show a mapping of blood flow velocity to color display values).

Regarding claim 12, Yamazaki teaches a computer device, comprising: a processor; and a memory having stored therein computer programs executable by the processor (Column 20 - Paragraph 1: “CPU 1140 then executes the processing steps 310 to 312 in the same manner as steps 211 to 213 in FIG.12” – it is known to one having ordinary skill in the art that a CPU has a memory), wherein when executed by the processor, the computer programs cause the processor to determine a current pulse recurrence frequency of the ultrasonic system (Column 2 -  Paragraph 5 : “the measurable band of frequencies being limited by a pulse repetition frequency of the ultrasonic pulse signal”); determine a current extraction factor (Column 3 – Paragraph 3: “an element for setting a scale [extraction factor] along which each of the velocity data over a measurable band of frequencies of the Doppler signal is assigned to each gradation data for color” ) according to the current pulse recurrence frequency and a preset reference pulse recurrence frequency Column 4 - Paragraph 1: “the scale setting element is an element that sets the scale in which a ratio of changes in the gradation data to changes in the Doppler frequency is higher than a corresponding ratio for analysis of fluid motion within the subject” and “Doppler shifts: fr/2≤ fd≤ fr/2 (where fr denotes a pulse repetition frequency of an ultrasonic pulsed wave, and fd denotes a Doppler shift)” – it is known to one having ordinary skill in the art that changes in the gradation data and changes in the Doppler frequency are based on a range of pulse recurrence frequencies so gradation data in ratio to Doppler frequency data would encompass a ratio of pulse recurrence frequencies); extract a target gradation sequence from a preset gradation set according to the current extraction factor (Column 3 – Paragraph 3: “an element for setting a scale [extraction factor] along which each of the velocity data over a measurable band of frequencies of the Doppler signal is assigned to each gradation data for color” and Column 13 – Paragraph 6: “The velocity conversion scale d is, as already known, such that velocity display codes CDv having a continuous change are assigned to all the velocities…” - it is known to one having ordinary skill in the art that if the extraction factor dictates which velocity range is assigned to each gradation data then the factor is being used to extract certain colors in the gradation scale. Furthermore since the velocity display codes are already known it necessitates that the gradation scale is preset); receive blood flow information from a sensor of the ultrasonic system including a blood flow velocity currently detected by the sensor (Column 6 – Paragraph 3: “A phased array transducer in which a plurality of strip shaped piezoelectric oscillators are set in array is incorporated in the ultrasound probe” and Abstract: “A diagnostic ultrasound system is provided for displaying a color image of a motion of a tissue scans” – it is known to one having ordinary skill in the art that the transducer is being used to receive the tissue information in an ultrasound system); and display a blood flow velocity currently detected by the ultrasonic system using a spectrum of the target gradation sequence (Abstract: “A diagnostic ultrasound system is provided for displaying a color image of a motion of a tissue scans”). Alternately, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to apply the tissue flow velocity 
Regarding claim 14, Yamazaki teaches extracting a target gradation sequence from a preset gradation set comprises: extracting the target gradation sequence from the preset gradation set according to the current extraction factor if the current extraction factor is greater than or equal to 1, as claimed in the alternative (Column 1 – Paragraph 4: “In other words, a scale whose gradation levels associated with velocities (Doppler shifts) have a constantly progressive change is assigned to the whole band of Doppler shift frequencies ranging…thus defining a color-display gradation between red (yellow) to blue (light blue)”, Figure 24, and Column 19 -Paragraph 5: “… when a velocity conversion scale a whose scale conversion factor K is set to a K1 value (larger than 1) is employed, velocity thresholds ±Vth-1 are adopted”  - It is known to one having ordinary skill in the art that the velocity range used dictates the gradation sequence hence when the extraction factor K is greater than 1, the velocity range changes, and therefore the target gradation range will change. Figure 24 further exemplifies this change in which the range from blue to red is determined by the velocity range). 
Regarding claim 15, Yamazaki teaches wherein the preset gradation set comprises M gradations (Figure 27 and Column 1: Paragraph 4; “fd”), and the number of gradations displayed by the ultrasonic system is N (Column 1: Paragraph 4 and Figure 27: “fr/16, fr/12, fr/8….”), and N is less than M (Figure 27 – showing fd representing the maximum and fr representing the ranges in-between); wherein before determining the gradation sequence corresponding to the preset reference pulse recurrence frequency as the target gradation (Figure 27 and Column 1: Paragraph 4; “-fr/2 to fr/2” – wherein the rule is the extraction happens between –fr/2 and fr/2) to constitute the gradation sequence corresponding to the preset reference pulse recurrence frequency (Column 1: Paragraph 4 – “In the blood flow imaging, a band of Doppler shift frequencies fd ranging from -fr/2 to fr/2 (where, fr denotes a pulse repetition frequency of an ultrasonic pulsed wave) is rendered, as shown in FIG. 27, in 32 gradation (gray-scale)levels (fr/32 per level) with different color brightness or hues. In other words, a scale whose gradation levels associated with velocities (Doppler shifts) have a constantly progressive change is assigned to the whole band of Doppler shift frequencies…thus defining a color-display gradation between red (yellow) to blue (light blue)” - It is well known in the art, and Yamazaki teaches, that frequencies are correlated with a gradation level. Therefore, the use of a set of frequencies and fractions of frequencies to define ranges instead of a set of M or N gradations is effectively the same. Also, since the frequencies are used to mark and define the boundaries, they are preset / applied in advance).  
Regarding claim 16, Yamazaki teaches extracting N gradations from the M gradations according to a preset rule comprises: extracting N/2 gradations starting from a central position to each of two ends of the M gradations, respectively (Column 1: Paragraph 4 and Figure 27 – Yamazaki explains that it is standard in color flow imaging for extractions happen from –fr/2 to fr/2).
Regarding claim 17, Yamazaki teaches if the current extraction factor k is a non-integer greater than 1 (Figure 24 and Column 19 - Paragraph 5: “… when a velocity conversion scale a whose scale conversion factor K is set to a K1 value (larger than 1) is employed, velocity thresholds ±Vth-1 are adopted), extracting the target gradation sequence from the preset (Figure 24 and Column 13: Paragraph 6: “The velocity conversion scale d is, as already known, such that velocity and display codes CDv having a continuous change are assigned to all the velocities V within aliasing-prone velocities”– it can be seen from the figure that the gradation sequence from red to blue is determined by mapping (“interpolating”) each velocity to a certain color display). Yamazaki does not teach that and k = a/b where both a and b are positive integers, however, it is obvious to a person having ordinary skill in the art, at the effective filing date, that two positive integers can be used to form a non-integer greater than 1. 
Regarding claim 18, Yamazaki teaches displaying a blood flow velocity currently detected by the ultrasonic system using a spectrum of the target gradation sequence comprises: determining a blood flow velocity range corresponding to the current pulse recurrence frequency (Column 1: Paragraph 3; “A scale whose gradation levels associated with velocities”); and one-to-one mapping the blood flow velocity range to the spectrum of the target gradation sequence successively (Figure 9 and Figure 24 show a mapping of blood flow velocity to color display values).
Regarding claim 19, Yamazaki teaches a computer-readable storage medium having stored therein computer programs that, (Column 20 - Paragraph 1: “CPU 1140 then executes the processing steps 310 to 312 in the same manner as steps 211 to 213 in FIG.12”), when executed by the processor, cause the processor to implement a blood flow displaying method for an ultrasonic system (Abstract: “A diagnostic ultrasound system is provided for displaying a color image of a motion of a tissue scans” and Column 1: Paragraph 3: “As for the gradations for the color display, a procedure used for the blood flow imaging, which is implemented in a color Doppler system and shares concepts with tissue Doppler imaging can be employed ”), to determine a current pulse recurrence frequency of the ultrasonic system (Column 2 -  Paragraph 5 : “the measurable band of frequencies being limited by a pulse repetition frequency of the ultrasonic pulse signal”); determine a current extraction factor (Column 3 – Paragraph 3: “an element for setting a scale [extraction factor] along which each of the velocity data over a measurable band of frequencies of the Doppler signal is assigned to each gradation data for color” ) according to the current pulse recurrence frequency and a preset reference pulse recurrence Column 4 - Paragraph 1: “the scale setting element is an element that sets the scale in which a ratio of changes in the gradation data to changes in the Doppler frequency is higher than a corresponding ratio for analysis of fluid motion within the subject” and “Doppler shifts: fr/2≤ fd≤ fr/2 (where fr denotes a pulse repetition frequency of an ultrasonic pulsed wave, and fd denotes a Doppler shift)” – it is known to one having ordinary skill in the art that changes in the gradation data and changes in the Doppler frequency are based on a range of pulse recurrence frequencies so gradation data in ratio to Doppler frequency data would encompass a ratio of pulse recurrence frequencies; extract a target gradation sequence from a preset gradation set according to the current extraction factor (Column 3 – Paragraph 3: “an element for setting a scale [extraction factor] along which each of the velocity data over a measurable band of frequencies of the Doppler signal is assigned to each gradation data for color” and Column 13 – Paragraph 6: “The velocity conversion scale d is, as already known, such that velocity display codes CDv having a continuous change are assigned to all the velocities…” - it is known to one having ordinary skill in the art that if the extraction factor dictates which velocity range is assigned to each gradation data then the factor is being used to extract certain colors in the gradation scale. Furthermore since the velocity display codes are already known it necessitates that the gradation scale is preset); receive blood flow information from a sensor of the ultrasonic system including a blood flow velocity currently detected by the sensor (Column 6 – Paragraph 3: “A phased array transducer in which a plurality of strip shaped piezoelectric oscillators are set in array is incorporated in the ultrasound probe” and Abstract: “A diagnostic ultrasound system is provided for displaying a color image of a motion of a tissue scans” – it is known to one having ordinary skill in the art that the transducer is being used to receive the tissue information in an ultrasound system); and display a blood flow velocity currently detected by the ultrasonic system using a spectrum of the target gradation sequence (Abstract: “A diagnostic ultrasound system is provided for displaying a color image of a motion of a tissue scans”). Alternately, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to apply the tissue flow velocity methods for the same reasons identified in Yamazaki, specifically because Yamazaki recognizes the relationship between blood flow velocity and tissue flow velocity computations. The methods of Yamazaki applicable to improving gradation at the lower part of the spectrum is advantageous to blood flow diagnostics specifically when flow is obstructed by a blockage.
Regarding claim 21, Yamazaki teaches, wherein extracting a target gradation sequence from a preset gradation set comprises: extracting the target gradation sequence with identical intervals from the preset gradation set according to the current extraction factor (Column 1 – Paragraph 4: “In other words, a scale whose gradation levels associated with velocities (Doppler shifts) have a constantly progressive change is assigned to the whole band of Doppler shift frequencies…thus defining a color-display gradation between red (yellow) to blue (light blue)”, Figure 24, and Column 19 – Paragraph 5: “… when a velocity conversion scale a whose scale conversion factor K is set to a K1 value (larger than 1) is employed, velocity thresholds ±Vth-1 are adopted”  - It is known to one having ordinary skill in the art that the velocity range used dictates the gradation sequence hence when the extraction factor K is greater than 1, the velocity range changes, and therefore the target gradation range that is extracted will change, and Figure 14 and Column 14 – Paragraph 4: “. According to the velocity conversion scale b, the value of the velocity display code CDv increases linearly in a range of V=±Vb” – it is known to one having ordinary skill in the art that if the velocity display, which maps the velocity to the target gradation sequence, increases linearly then the mapping of the velocity to the gradation bases on the extraction factor K, can be in set intervals since the slope is linear). 

Regarding claim 22, Yamazaki teaches, wherein extracting a target gradation sequence from a preset gradation set comprises: extracting the target gradation sequence with identical intervals from the preset gradation set according to the current extraction factor (Column 1 – Paragraph 4: “In other words, a scale whose gradation levels associated with velocities (Doppler shifts) have a constantly progressive change is assigned to the whole band of Doppler shift frequencies…thus defining a color-display gradation between red (yellow) to blue (light blue)”, Figure 24, and Column 19 – Paragraph 5: “… when a velocity conversion scale a whose scale conversion factor K is set to a K1 value (larger than 1) is employed, velocity thresholds ±Vth-1 are adopted”  - It is known to one having ordinary skill in the art that the velocity range used dictates the gradation sequence hence when the extraction factor K is greater than 1, the velocity range changes, and therefore the target gradation range that is extracted will change, and Figure 14 and Column 14 – Paragraph 4: “. According to the velocity conversion scale b, the value of the velocity display code CDv increases linearly in a range of V=±Vb” – it is known to one having ordinary skill in the art that if the velocity display, which maps the velocity to the target gradation sequence, increases linearly then the mapping of the velocity to the gradation bases on the extraction factor K, can be in set intervals since the slope is linear). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DELIA M. APPIAH MENSAH whose telephone number is (571)272-1041.  The examiner can normally be reached on M-T: 8:30AM - 5:30PM.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DELIA M. APPIAH MENSAH whose telephone number is (571)272-1041.  The examiner can normally be reached on M-T: 8:30AM - 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM THOMSON can be reached on (571) 272-3718.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Delia M. Appiah Mensah/
Examiner, Art Unit 3793

/AMANDA LAURITZEN MOHER/Primary Examiner, Art Unit 3793                                                                                                                                                                                                        



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See MPEP 2106.05(a)
        2 See MPEP 2106.05(a)(III)
        3 See MPEP 2173.05(e)
        4 See MPEP 2106.04(a)(2)  
        5 See MPEP 2106.04(a)(2)(III – A)
        6 See MPEP 2106.05(g)
        7 See MPEP 2106.05(g)
        8 See MPEP 2106.04(a)(2)  
        9 See MPEP 2106.05(g)
        10 See MPEP 2106.05(g)